Citation Nr: 0815188	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, status-post anterior cervical 
discectomy.  

3.  Entitlement to service connection for a left eye 
disability with defective vision and scarring.  

4.  Entitlement to service connection for a shoulder 
disability.  

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  Service in combat in Vietnam is indicated by the 
evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.    

(Consideration of the veteran's claims for service connection 
for degenerative disc disease of the cervical spine, a left 
eye disability, a shoulder disability, and a back disability 
are deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDING OF FACT

The veteran does not have a right hip disability that is 
related to his military service.  


CONCLUSION OF LAW

The veteran does not have a right hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, March 2006, and October 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claim.  In 
correspondence dated in November 2007 the veteran averred 
that he had no other information or evidence to submit.  VA 
has no duty to inform or assist that was unmet.  

The veteran's SMRs show no complaints or treatment related to 
the hips.  In his report of medial history given in 
conjunction with his separation examination the week before 
he left active duty in 1971, the veteran reported no 
complaint whatever.  The examination report also found no 
abnormality at all.  The physician's only comment was 
"normal male."  Nevertheless, the veteran contends that he 
has a right hip disability, which he describes as painful 
motion, that is attributable to his military service.  

The veteran's record contains no medical evidence of any 
current hip disability.  Social Security Administration (SSA) 
records show complaints and examinations related to averred 
back and shoulder disabilities, but no complaint or finding 
of a hip disability.  The June 2001 report of a VA 
radiological examination of the veteran's pelvis reported 
that the pelvis and hip joints were normal.  The report of 
treatment following a February 2004 slip and fall on ice 
reported that the veteran sustained severe pain and 
generalized ecchymosis over the low back and buttock region, 
but did not mention any hip complaint.  A May 2007 VA 
examination revealed a normal gait, and no abnormalities 
related to the hips or any other part of the musculoskeletal 
system.  The veteran's VA medical records show a July 2007 
computer generated problem list containing 19 identified 
medical complaints, but a hip complaint is not among those 
listed.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Thus, evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

Here, there is no medical evidence of a current hip 
disability.  There are no current treatment records showing 
complaints of or treatment for any hip disability, and the 
veteran has offered none, even after repeated notification by 
the RO in the VCAA notification letters, the rating decision, 
the SOC, and SSOC that evidence of a current disability was 
needed.  With no medical evidence of the claimed disability, 
the analysis ends, and service connection must be denied.  

The veteran contends that he has a current right hip 
disability as a result of his military service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical diagnosis or opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  Consequently, the veteran's own 
assertions in this regard have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have a right hip disability that is 
etiologically related to his military service.


ORDER

Entitlement to service connection for a right hip disability 
is denied.


REMAND

The veteran contends that he suffered an injury to his head 
and neck in service when the hatch cover of an armored 
personal carrier (APC) was lowered onto his head.  This 
happened when the APC came under enemy fire.  It is contended 
that he was treated in the field by a medic.  Of record is a 
buddy statement attesting to the hatch cover incident.  The 
veteran has attributed his cervical spine disability to this 
APC hatch cover incident.  Also of record is the report of a 
June 2003 MRI of the cervical spine revealing abnormalities 
that the interpreting radiologist noted were most likely 
related to old trauma.  

The veteran did not attribute his claimed shoulder 
disabilities and degenerative disc disease of the lumbosacral 
spine to that incident when he perfected his appeal, saying 
only that they were the result of bone deterioration over 30 
years.  He did, however, tell a physician in December 2004, 
that his claimed shoulder disabilities are a result of a 1970 
injury sustained in Cambodia, which the evidence seems to 
indicate is the APC hatch cover incident noted above.  Given 
the report of having been hit on the head by a hatch cover, 
and the possibility of spine and other injuries related 
thereto, the Board will remand for an examination in order to 
determine whether there is a medical nexus between any 
current claimed disability and the in-service hatch cover 
incident.  

The record also contains an April 2005 treatment report 
showing that the veteran presented at a VA dermatology clinic 
for removal of a foreign body from above his eyelid (which 
eyelid was not specified).  The veteran told the examining 
physician that he had had sunglasses shattered while in 
Cambodia in 1970 resulting in a piece of glass being 
embedded, and that the wound was sutured in the field.  
Examination revealed a scar and palpable foreign body of an 
upper eyelid.  The veteran reported that the area of the 
embedded foreign object caused him no problems, pain, or 
annoyance.  Given the risks of surgery and the fact that the 
imbedded glass was inert and causing no complications, it was 
decided not to remove it.  

In sum, the veteran is contending that he injured his head, 
spine, and left eye in combat in Cambodia in 1970, and that 
his bilateral shoulder disability is also related to that 
injury.  While the veteran's SMRs contain no mention of the 
APC hatch cover incident, under the circumstances of combat, 
the veteran is competent to report that such an incident did, 
in fact, happen.  See 38 U.S.C.A. § 1154(b).  Nevertheless, 
because the United States Court of Appeals for Veterans 
Claims (Court) has held that this combat presumption does not 
provide a substitute for medical nexus evidence, the Board 
must remand in order to obtain a medical nexus opinion as to 
each of these four claimed service connection issues.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA examination(s) by 
a medical professional with appropriate 
expertise to determine the current 
diagnosis and etiology of any cervical or 
lumbosacral spine, bilateral shoulder, 
and left eye disorders.  For each 
diagnosis, a medical opinion should be 
provided as to whether it is at least as 
likely as not that the disability is 
etiologically related to the veteran's 
military service, including as secondary 
to any service-connected disability or 
any disability believed by the examiner 
to be service-related.  

The examiner must provide a medical 
opinion, based on review of the evidence 
of record, as to whether any current 
spine, shoulder, or left eye disability 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to military 
service, specifically to include an 
incident where the veteran was hit on the 
head by an APC hatch cover.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


